UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1670



C. F. TRUST, INCORPORATED,

                                              Plaintiff - Appellee,

           versus


J. P. DEVELOPMENT, INCORPORATED,

                                              Defendant - Appellant,

           and


DEP, INCORPORATED; BRENT R. JACQUES; ATLANTIC
FUNDING CORPORATION,

                                                Parties in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CA-98-79-A, BK-95-14438-SSM)


Argued:   January 27, 1999                  Decided:   March 5, 1999


Before WILKINSON, Chief Judge, and NIEMEYER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.
ARGUED: Kurt Charles Rommel, STAUFFER, MANNIX, ROMMEL, DECKER &
DULANY, L.L.C., McLean, Virginia, for Appellant.    Harvey Alan
Levin, BIRCH, HORTON, BITTNER & CHEROT, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     J.P. Development, Incorporated, appeals the district court's

April 3, 1998 order in this case.       To support its order, the

district court adopted the thorough and well-crafted findings and

conclusions of the bankruptcy court dated October 31, 1997, which

determined the priority of certain liens against real property in

the estate of the debtor, DEP, Inc.   Having carefully reviewed the

record and considered the arguments of counsel made both in their

briefs and at oral argument, we affirm on the reasoning of the

district court, see J.P. Development, Inc. v. C.F. Trust, Inc.,

Civil Action No. 98-0079 (E.D. Va. Apr. 3, 1998), adopting the

findings and conclusions of the bankruptcy court, see In re DEP,

Inc., No. 95-14438-SSM (adversary proceeding No. 97-1017) (Bankr.

E.D. Va. Oct. 31, 1997).




                                                          AFFIRMED




                                3